DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are pending. Claim 15 is withdrawn. Claims 1-14 and 16 are rejected.   

Election/Restrictions
Applicant's election of Group I (claims 1-14 and 16) without traverse and election of the mixture species of compound 1-2, 
    PNG
    media_image1.png
    130
    164
    media_image1.png
    Greyscale
, and boscalid, 
    PNG
    media_image2.png
    313
    310
    media_image2.png
    Greyscale
, with traverse in the reply filed on 14 April 2022 is acknowledged. The traversal is on the ground(s) that other species, such as compounds 1-1 to 1-4, “should be examined at this time because the substantial similarity of structures of these compounds.” Remarks p. 2. This is not found persuasive because the species lack unity of invention in view of the prior art, such as WO 2017/016915 A1. The Restriction/Election requirement is maintained.
Claims 1-14 and 16 read on the elected species, compound 1-2, 
    PNG
    media_image1.png
    130
    164
    media_image1.png
    Greyscale
 (spec. p. 
223), of formula I, 
    PNG
    media_image3.png
    157
    224
    media_image3.png
    Greyscale
, wherein R1 and R2 are H, R3 and R4 are methyl, R5 and 
R6 are F, R7 and R8 form a phenyl ring, R9 is CHF2 and R10 is methyl. The elected species does not appear allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended. 
Subject matter not embraced by the elected species is therefore withdrawn from further consideration.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image4.png
    126
    482
    media_image4.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign application EP 17207734.9, filed on 12/15/2017, is in English and fully supports the claimed invention under the requirements of 35 USC 112(a). Therefore, the effective filing date of the claims is 12/15/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 and 7/15/2020 was in 
compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has 
been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The specification is objected for the following issues:
The specification amendment filed on 6/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  Specifically, the following new phrase is not supported by the application (as filed on 12/6/2018): “incorporated herein by reference in its entirety.”  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  See MPEP 211.02 and MPEP 201.06(c)(IV). PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to 371 applications.  This rejection may be overcome by deleting the aforementioned phrase. 
Pages 22-23 of the specification depicts unclear structures for II, III, VI, IV, and IX because the “CH” looks like “OH”. 
The specification assigns the same label to different structures. The label II is used for
    PNG
    media_image5.png
    117
    145
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    171
    271
    media_image6.png
    Greyscale
; the label III is used for
    PNG
    media_image7.png
    90
    120
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    107
    139
    media_image8.png
    Greyscale
; the label formula I is used for 
    PNG
    media_image9.png
    129
    196
    media_image9.png
    Greyscale
and  

    PNG
    media_image10.png
    116
    220
    media_image10.png
    Greyscale
. See pages 1 and 22-24.
Page 222, last line, depicts a miniscule and unclear structure: 
    PNG
    media_image11.png
    45
    79
    media_image11.png
    Greyscale
.
Pages 224, 226, 228, 230, 232, 235, 238, 240 depict incomplete structures wherein the amide nitrogen atom is missing a substituent.
Page 239 depicts an incomplete structure in that the oxygen atom is missing a substituent: 
    PNG
    media_image12.png
    158
    215
    media_image12.png
    Greyscale
. 
Appropriate correction is required.

Claim Objections
Claims 1, 5 and 9 are objected to because of the following informalities: 
Claim 1 (p. 3) in the second line of the Markush group for R7 and R8 the phrase “substituent by” should be replaced with “substituted by” for proper grammar. 
Claim 1 (p. 3) recites “R78 are” which is grammatically incorrect and should be replaced with “R78 is”.
Claim 1 (p. 3) recites “R95 is C1-C6-alkyl,” after which phrase “or” should be inserted for proper Markush formatting.
Claim 1 (pp. 4-9) contains multiple sentence-ending periods. According to MPEP 608.01(m), [p]eriods may not be used elsewhere in the claims except for abbreviations.”
Claim 1 (p. 5) contains both a comma and a semicolon after “(A.3.39)”, wherein the comma should be deleted.
Claim 1 (pp. 2-23) recites Markush groups for the active compound II that are written in an improper Markush format. See MPEP 2117 (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). This objection applies to all of the Markush groups for the active compound II throughout pages 2-23.
Claims 5 and 6 recite “wherein R1 and R2 … is hydrogen, R3 and R4 is …, R5 and R6 is…”, wherein “is” in each instance should be replaced with “are” for proper grammar.
Claim 9, line 2, recites “und” which should be replaced with “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, line 2, refers to “compound I” which lacks antecedent basis in the claims because claim 1 does not refer to “compound I”. Since “compound I” is not defined by claim 1 or 2, claim 2 is indefinite for being unclear. Likewise, dependent claims 3-4 are also indefinite for referring to “compound I” but not providing a definition for the limitation. This rejection may be overcome by replacing “compound I” with “compound of formula I”.
Claim 7 refers to “a composition according to claim 1” which lacks antecedent basis in the claims because claim 1 does not refer to “a composition”. Therefore, claim 7 is indefinite for being unclear as to the specific nature of the composition. This rejection may be overcome by replacing “composition” with “mixture”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Grammenos et al. US 11,064,697 B2 (PCT Pub. No. WO 2017/016915; foreign priority date: Jul. 24, 2015).
Grammenos teaches fungicidal compositions comprising a compound of formula I as component 1, and additional fungicides (components 2 and 3) selected from the list of “pesticides II” (col. 200-204), and if desired a suitable solvent or solid carrier. Mixing a compound of formula I, 
    PNG
    media_image13.png
    192
    269
    media_image13.png
    Greyscale
, “with other fungicides results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development. Furthermore, in many cases, synergistic effects are obtained.” See col. 199 ll.57 to col. 200 ll. 3 and col. 237 ll. 59 to col. 238 ll. 40. The weight ratio of component 1 and component 2, and of component 1 and component 3 is “usually [] in the range of from 1:100 to 100:1” “in particular 1:4 to 4:1” (col. 239-240 bridging paragraph). Composition No. D-16 (col. 209) is representative of a “preferred composition” and comprises a compound of formula I.Ka-1, 
    PNG
    media_image14.png
    192
    311
    media_image14.png
    Greyscale
 wherein o is 0, (from Table B) with boscalid. Preferred compounds of formula I.Ka-1 include compound no. D-55, 
    PNG
    media_image1.png
    130
    164
    media_image1.png
    Greyscale
 (col. 249). In Examples 1-3, compound D-55 was found effective at reducing fungal growth of Botrytis cinereal, Pyricularia oryzae, and Septoria tritici. 
Compared to the claimed invention, Grammenos did not actually prepare a composition comprising fungicidal compound no. D-55 with one or more additional fungicidal compounds. However, a skilled artisan would have found it obvious to combine fungicidal compound D-55 with one or more fungicidal compounds, such as boscalid and a different compound from the list “pesticides II” because Grammenos teaches that this “results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development. Furthermore, in many cases, synergistic effects are obtained.” A skilled artisan would have expected that the binary and ternary mixtures would have had at least the same fungicidal activity as the individual components. In these mixtures, using different compounds would have improved the spectrum of the fungicidal activity and would also have potential synergistic effects. Therefore, the claimed mixtures of the prior art fungicide compounds (with an optional solvent or carrier) would have been obvious since their combination would have predictably yielded a fungicidal mixture. 
In other words, Grammenos’ suggestion to prepare a binary or ternary mixture comprising a compound of formula (I) with boscalid and a fungicides from “pesticides II” would have led the skilled artisan to the claimed invention as follows:
Claims 1-2, a fungicidal mixture comprising :
a compound of formula I, 
    PNG
    media_image15.png
    122
    197
    media_image15.png
    Greyscale
, wherein R1 and R2 are H, R3 and R4 are C1-alkyl, R5 and R6 are halogen, R7 and R8 forms a phenyl, o is 0, R9 is C1-haloalkyl, and R10 is C1-alkyl,
boscalid (A.3.4), and
optionally an additional compound selected from groups A) to O) that is different than boscalid.
Claims 3-4, wherein the further active compound III is added in a synergistically effective amount such that the weight ratio of compound I and III, and of compound I and II, is in the range of from 100:1 to 1:100. The weight ratio range of 100:1 to 1:100 would inherently produce the synergistic results required by claim 3 because the specification teaches that synergistic effects can be obtained simply by joint application of the compounds together in no specified amounts (e.g., para. [0104], [0351], [0457], and [0460]). This is interpreted as meaning that any fungicidally effective amount of compound I combined with any fungicidally effective amount of compound III would give rise to synergistic effects.
Claims 5-6, wherein R1 and R2 are H, R3 and R4 are methyl, R5 and R6 are F, R7 and R8 forms a phenyl, o is 0, R9 is CHF2, and R10 is methyl.
Claim 7, an agrochemical composition comprising the mixture of claim 1 and a solvent.
Claims 8-14 and 16 are drawn to various intended uses of the mixture of claim 1. Since the recited uses do not change the structure of the mixture, the uses do not carry patentable weight. Furthermore, a skilled artisan would expect that the mixtures taught/suggested by Grammenos would be suitable for the claimed uses since the prior art components falling within the scope of instant claim 1 have the same fungicidal properties as the mixture of claim 1. 
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,064,697 B2 in view of Grammenos et al. U.S. 11,064,697 B2.
The ‘697 patent contains claims to a composition comprising a compound of formula I and a method of use thereof for combating phytopathogenic fungi. The claims encompass compound no D-55, but do not explicitly teach this compound or its combination with additional antifungal agents.
Grammenos teaches fungicidal compositions comprising a compound of formula I as component 1, and additional fungicides (components 2 and 3) selected from the list of “pesticides II” (col. 200-204), and if desired a suitable solvent or solid carrier. Mixing a compound of formula I, 
    PNG
    media_image13.png
    192
    269
    media_image13.png
    Greyscale
, “with other fungicides results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development. Furthermore, in many cases, synergistic effects are obtained.” See col. 199 ll.57 to col. 200 ll. 3 and col. 237 ll. 59 to col. 238 ll. 40. The weight ratio of component 1 and component 2, and of component 1 and component 3 is “usually [] in the range of from 1:100 to 100:1” “in particular 1:4 to 4:1” (col. 239-240 bridging paragraph). Composition No. D-16 (col. 209) is representative of a “preferred composition” and comprises a compound of formula I.Ka-1, 
    PNG
    media_image14.png
    192
    311
    media_image14.png
    Greyscale
 wherein o is 0, (from Table B) with boscalid. Preferred compounds of formula I.Ka-1 include compound no. D-55, 
    PNG
    media_image1.png
    130
    164
    media_image1.png
    Greyscale
 (col. 249). In Examples 1-3, compound D-55 was found effective at reducing fungal growth of Botrytis cinereal, Pyricularia oryzae, and Septoria tritici. 
Compared to the claimed invention, Grammenos did not actually prepare a composition comprising fungicidal compound no. D-55 with one or more additional fungicidal compounds. However, a skilled artisan would have found it obvious to combine fungicidal compound D-55 with one or more fungicidal compounds, such as boscalid and a different compound from the list “pesticides II” because Grammenos teaches that this “results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development. Furthermore, in many cases, synergistic effects are obtained.” A skilled artisan would have expected that the binary and ternary mixtures would have had at least the same fungicidal activity as the individual components. In these mixtures, using different compounds would have improved the spectrum of the fungicidal activity and would also have potential synergistic effects. Therefore, the claimed mixtures of the prior art fungicide compounds (with an optional solvent or carrier) would have been obvious since their combination would have predictably yielded a fungicidal mixture. 
In other words, Grammenos’ suggestion to prepare a binary or ternary mixture comprising a compound of formula (I) with boscalid and a fungicides from “pesticides II” would have led the skilled artisan to the claimed invention as follows:
Claims 1-2, a fungicidal mixture comprising :
a compound of formula I, 
    PNG
    media_image15.png
    122
    197
    media_image15.png
    Greyscale
, wherein R1 and R2 are H, R3 and R4 are C1-alkyl, R5 and R6 are halogen, R7 and R8 forms a phenyl, o is 0, R9 is C1-haloalkyl, and R10 is C1-alkyl,
boscalid (A.3.4), and
optionally an additional compound selected from groups A) to O) that is different than boscalid.
Claims 3-4, wherein the further active compound III is added in a synergistically effective amount such that the weight ratio of compound I and III, and of compound I and II, is in the range of from 100:1 to 1:100. The weight ratio range of 100:1 to 1:100 would inherently produce the synergistic results required by claim 3 because the specification teaches that synergistic effects can be obtained simply by joint application of the compounds together in no specified amounts (e.g., para. [0104], [0351], [0457], and [0460]). This is interpreted as meaning that any fungicidally effective amount of compound I combined with any fungicidally effective amount of compound III would give rise to synergistic effects.
Claims 5-6, wherein R1 and R2 are H, R3 and R4 are methyl, R5 and R6 are F, R7 and R8 forms a phenyl, o is 0, R9 is CHF2, and R10 is methyl.
Claim 7, an agrochemical composition comprising the mixture of claim 1 and a solvent.
Claims 8-14 and 16 are drawn to various intended uses of the mixture of claim 1. Since the recited uses do not change the structure of the mixture, the uses do not carry patentable weight. Furthermore, a skilled artisan would expect that the mixtures taught/suggested by Grammenos would be suitable for the claimed uses since the prior art components falling within the scope of instant claim 1 have the same fungicidal properties as the mixture of claim 1. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626